 



EXHIBIT 10.7
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (this “Agreement”) made this 21 day of
August, 2006, by and between BTCT ASSOCIATES, L.L.C., a New Jersey limited
liability company, having an address c/o Steiner Equities Group, L.L.C., 75
Eisenhower Parkway, Roseland, New Jersey 07068-1696 (“Landlord”), and
SYNCHRONOSS TECHNOLOGIES, INC., a Delaware corporation, having an address at 750
Route 202, Bridgewater, New Jersey 08807 (“Tenant”).
W I T N E S S E T H:
     WHEREAS, by lease agreement dated May 11, 2004, as amended by document
entitled “First Amendment to Lease” dated October 25, 2004 (collectively, the
“Lease”), Landlord leased to Tenant and Tenant hired from Landlord certain
premises (the “Original Premises”) consisting of 21,150 rentable square feet in
the building (the “Building”) known as 750 Route 202, Bridgewater, Somerset
County, New Jersey; and
     WHEREAS, Landlord and Tenant wish to further modify and amend the Lease, as
hereinafter set forth;
     NOW, THEREFORE, for and in consideration of the above premises, the mutual
covenants hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:
     1. Premises. (a) On the “Additional Space Commencement Date” (as
hereinafter defined), the definition and description of the Premises in the
Lease shall be modified and amended to include certain additional premises
consisting of 5,000 rentable square feet constituting a portion of the fourth
floor of the Building (the “Additional Space”), which Additional Space is shown
shaded on the Fourth Floor Plan Rider attached hereto. As a result of the
foregoing, the definition and description of the Premises in the Lease shall, on
the Additional Space Commencement Date, refer to the Original Premises described
in the Lease and the Additional Space described herein, and shall consist of a
total of 26,150 rentable square feet.
     (b) Landlord shall improve the Additional Space in conformity with and to
the extent of the Landlord’s Work Rider attached hereto (the “Landlord’s Work”),
and shall have no other obligation to do any work in and to the Additional Space
or the Building to render them ready for Tenant’s occupancy. Subject to the
Landlord’s Work Rider, Tenant has inspected the Additional Space and agrees to
take the Additional Space in its present “as-is” condition.
     2. Term. (a) The Term of the Lease for the Additional Space shall commence
on the date (the “Additional Space Commencement Date”) which shall be the
earlier of the date on which Landlord’s Work has been substantially completed
(or would have been substantially completed except by reason of any delay caused
solely by Tenant), or the date on which Tenant occupies any portion of the
Additional Space. Landlord’s Work shall be deemed substantially completed at
such time as the only items of Landlord’s Work to be completed are those of a
“punch-list” nature which do not substantially interfere with Tenant’s use and
occupancy of the Additional Space. The Term of the Lease for the Additional
Space shall be coterminous with the Term of the Lease for the Original Premises
(i.e., expiring on March 31, 2012), subject to Tenant’s option to extend the
Term as set forth in the Lease.
     (b) Notwithstanding anything to the contrary contained herein, if Landlord
permits Tenant or its representatives to enter the Additional Space prior to the
Additional Space Commencement Date for the purpose of installing computer and
telephone lines and performing similar minor work in connection with Tenant’s
initial occupancy of the Additional Space, such entry into the Additional Space
shall not constitute occupancy for purposes of triggering the Additional Space
Commencement Date. Tenant’s entry into the Additional Space prior to the
Additional Space Commencement Date shall be subject to the terms and provisions
of the Lease and to Landlord’s other reasonable requirements.
     (c) Promptly following the Additional Space Commencement Date, Landlord and

1



--------------------------------------------------------------------------------



 



Tenant shall execute an instrument setting forth the Additional Space
Commencement Date.
     3. Annual Rent. (a) On the Additional Space Commencement Date, the Annual
Rent payable by Tenant for the Additional Space only to Landlord during the Term
shall be in the annual amounts and for the periods and be payable in the monthly
installments as follows:

              Period   PSF   Monthly Installment   Annual Amount
Additional Space
  $25.50   $10,625.00   $127,500.00
Commencement Date through March 31, 2012
           

     (b) If Tenant validly exercises its Option(s) to extend the Term for the
Extension Term(s), as provided in the Extension Options Rider attached to the
Lease, the Annual Rent payable by Tenant for the Additional Space only to
Landlord for the Extension Term(s) shall be in the annual amounts and for the
periods and be payable in the monthly installments as follows:

              Lease Years   PSF   Monthly Installment   Annual Amount
8 - 12
  $28.56   $11,900.00   $142,800.00
 
           
13 - 17
  $31.99   $13,329.17   $159,950.00

     (c) Annual Rent shall be payable without notice or demand and without
setoff or deduction, in equal monthly installments, in advance, on the first day
of each calendar month during the Term. Annual Rent for a partial month shall be
prorated.
     4. Tenant’s Share. The Lease is hereby amended to provide that effective as
of the Additional Space Commencement Date, Tenant’s Share with respect to the
Additional Space only shall be 4.8% (hereinafter “Tenant’s Additional Space
Share”). All provisions for the payment of Annual Rent and Additional Rent set
forth in the Lease, including, without limitation, all provisions pertaining to
the payment of Tax Rent and Expense Rent (as said terms are defined in the Real
Estate Tax Rider and the Operating Expense Rider attached to the Lease) shall
continue to apply without modification to the Original Premises. Effective on
the Additional Space Commencement Date, all provisions for the payment of
Additional Rent set forth in the Lease, including, without limitation, all
provisions pertaining to the payment of Tax Rent and Expense Rent shall also
apply to the Additional Space, except that Tenant shall pay Tenant’s Additional
Space Share of such Additional Rent and the Base Tax Year and the Base Expense
Year with respect to the Additional Space only shall be the calendar year 2006.
With respect to the Original Premises, Tenant’s Share and the Base Tax Year and
the Base Expense Year shall remain as stated in the Lease.
     5. Insurance. The Lease is supplemented to provide that Tenant shall, at
its cost and expense, procure all policies of insurance for the purpose of
insuring the Additional Space in accordance with the terms set forth in
Section 5 of the Lease. Policies of such insurance, or certificates thereof,
together with reasonable evidence of premium payment therefor, shall be
delivered to Landlord prior to the Additional Space Commencement Date.
     6. Utilities. The Lease is supplemented to provide that from and after the
Additional Space Commencement Date, in addition to Tenant’s obligation to pay
all charges for electricity, light, heat or other utility used by Tenant at the
Original Premises, Tenant shall also pay, as Additional Rent, all charges for
electricity, light, heat or other utility used or supplied to the Additional
Space.
     7. Common Areas; Parking. Effective on the Additional Space Commencement
Date, Section 1(g) of the Lease is hereby amended by deleting “82” and by
inserting “102”. The second sentence of Section 8(b) of the Lease is hereby
deleted and the following is substituted therefor:
“Other than ten (10) reserved parking spaces as designated on the Plot Plan
Rider attached hereto and marked at Tenant’s expense, Tenant’s parking shall not
be reserved.”

2



--------------------------------------------------------------------------------



 



     8. Security Deposit. Effective as of the Additional Space Commencement
Date, Section 3 of the First Amendment to Lease shall be null and void and the
following shall be substituted therefor:
     “The last sentence of Section 32 of the Lease is hereby deleted. Provided
that Tenant has not been in default at any time, on the last day of the third
(3rd) Lease Year (i.e., March 31, 2008), Landlord shall return the sum of Twenty
Thousand One Hundred Sixty Eight and 75/100 ($20,168.75) Dollars to Tenant and
the amount of the Security Deposit for the remainder of the Term shall be One
Hundred Four Thousand Eighty Seven and 50/100 ($104,087.50) Dollars.”
     9. Brokerage. Each party represents to the other that it did not deal with
any real estate broker in connection with this Agreement other than the brokers
named in the Lease (the “Brokers”). The commission of the Brokers, if any, shall
be paid by Landlord in accordance with a separate agreement between Landlord and
the Brokers. Each party indemnifies and holds the other harmless from any claim
for a commission or other fee made by any broker with whom the indemnifying
party has dealt, other than the Brokers.
     10. Recording. Neither this Agreement nor any memorandum of this Agreement
shall be recorded in any public records.
     11. Miscellaneous. (a) Section 41(i) of the Lease is hereby deleted.
     (b) Subject to the rights of existing tenants in the Building to lease
additional space in the Building and/or renew their existing leases at the
Building, regardless of whether such rights are specified in such existing
leases, in the event that at any time during the Term of this Lease, Landlord
shall have received an expression of interest from a bona fide third party to
lease space at the Building (such space is hereinafter referred to as the
“Available Space”), provided that Tenant is in possession of the entire Premises
and not in default under the Lease beyond any applicable notice and cure period,
and provided further that Tenant’s financial condition and credit-worthiness is
not less than on the date hereof, Landlord agrees that it shall notify Tenant in
writing of the availability of the Available Space and the terms upon which
Landlord proposes the same to be leased. Tenant shall have a period of seven
(7) business days from the date of delivery of such notice within which to
notify Landlord of its election to lease the Available Space on the same terms
and conditions contained in Landlord’s notice to Tenant. Such seven (7) business
day period shall run concurrently with any similar notice period to other
tenants in the Building. In the event Tenant does not so timely notify Landlord
of its election to lease the Available Space, Landlord shall be free to lease
the Available Space to such party as Landlord may elect upon such terms as
Landlord and any proposed tenant of the Available Space may agree upon. In the
event Tenant elects to exercise the right to lease the Available Space hereunder
and no other tenant having prior rights has elected to exercise its similar
right, a lease amendment shall be prepared to incorporate the business terms in
Landlord’s notice to Tenant and such lease amendment shall be executed by Tenant
within ten (10) business days of its receipt of the lease amendment or Tenant’s
right to lease the Available Space shall, at Landlord’s option, be immediately
rendered null and void without any requirement for notice thereof. If Tenant
elects to so lease such Available Space, the Term of the Lease shall be extended
for a period to expire the later of five (5) Lease Years following the rent
start date for the Available Space, or the expiration date with respect to the
Available Space. The Annual Rent for the Original Premises and the Additional
Space for such additional term shall be at the rates and on such schedule as is
set forth in this Agreement. If the additional term runs past the last Extension
Term, the Annual Rent for such post Extension Term period shall be at the same
rate as is then applicable to the Available Space. If Tenant shall not exercise
its right to lease the Available Space in accordance with this provision,
Landlord shall not be required to offer the Available Space to Tenant again.
This option shall not be applicable during the last Lease Year of the Initial
Term, nor the last Lease Year of the first Extension Term, unless Tenant has
previously and properly exercised its option to extend the Term as set forth in
the Extension Options Rider. This option shall not be applicable during the last
two (2) Lease Years of the second Extension Term in any event.
     12. No Default. Tenant represents, warrants and covenants that Landlord is

3



--------------------------------------------------------------------------------



 



not currently in default under any of its obligations under the Lease and Tenant
is not in default under any of its obligations under the Lease and no event has
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default by either Tenant or, to the knowledge of Tenant, Landlord
under the Lease. Landlord represents, warrants and covenants that Tenant is not
currently in default under any of its obligations under the Lease and Landlord
is not in default under any of its obligations under the Lease and no event has
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default by either Landlord or, to the knowledge of Landlord, Tenant
under the Lease.
     13. Authority of Signatures. Each person signing this Agreement represents
that he or she has full authority to do so.
     14. Defined Terms. The capitalized terms used in this Agreement and not
defined herein shall have the respective meanings indicated in the Lease, unless
the context clearly requires otherwise.
     15. No Other Changes. The intent of this Agreement is only to modify and
amend those provisions of the Lease as herein specified. Except as herein
specifically modified, changed and amended, all of the terms and conditions of
the Lease shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

                                  LANDLORD:    
 
                    WITNESS:           BTCT ASSOCIATES, L.L.C.    
 
                   
 
          By:        
 
 
 
 
 
           
 
     
 
                   
 
          Its:        
 
             
 
     
 
                                TENANT:    
 
                    ATTEST:       SYNCHRONOSS TECHNOLOGIES, INC.    
 
                   
 
          By:        
 
 
 
 
 
           
 
     
 
                   
Its:
          Its:        
 
 
 
           
 
     

4



--------------------------------------------------------------------------------



 



LANDLORD’S WORK RIDER

         
Date of Second Amendment:
  , 2006    
 
       
Landlord:
  BTCT Associates, L.L.C.    
 
       
Tenant:
  Synchronoss Technologies, Inc.    
 
       
Additional Space:
  Portion of Fourth Floor
750 Route 202
Bridgewater, New Jersey    

     1. Landlord’s Work. Landlord shall prepare detailed plans and
specifications (the “Plans and Specifications”) for the work to be performed in
order to render the Additional Space ready for Tenant’s occupancy thereof. The
Plans and Specifications shall be based on plans and specifications to be
prepared by Tenant and provided to Landlord within ten (10) days from the date
hereof. The Plans and Specifications shall be subject to Tenant’s approval, such
approval not to be unreasonably withheld. Tenant shall approve or disapprove of
the Plans and Specifications within five (5) days of receipt. If Tenant
disapproves of the Plans and Specifications, Landlord shall address Tenant’s
objections and resubmit the Plans and Specifications to Tenant within ten
(10) days of Tenant’s disapproval of same. The foregoing procedure shall be
followed until such time as Tenant approves the Plans and Specifications. In the
event that a complete set of Plans and Specifications have not been approved by
Tenant within thirty (30) days from the date hereof, the Commencement Date shall
advance one day for each day thereafter until such Plans and Specifications are
approved. Landlord shall, subject to the Tenant Improvement Allowance (as
hereinafter defined), perform the work shown on the Plans and Specifications
prepared by Landlord and approved by Tenant (“Landlord’s Work”).
     2. Tenant Improvement Allowance. (a) Landlord shall make a cash
contribution (the “Tenant Improvement Allowance”) in the amount of up to $35.00
per rentable square foot of the Additional Space, for use by Landlord for all
costs related to Landlord’s Work, including, but not limited to, all costs for
architectural, engineering and design services, furnishing and installing a
sub-meter or check-meter to measure Tenant’s electrical consumption, field
supervision, general conditions, and all costs for obtaining the necessary
governmental permits and approvals to perform Landlord’s Work. Landlord shall
retain ten (10%) percent of the total Tenant Improvement Allowance for its
overhead and ten (10%) percent of the total Tenant Improvement Allowance for its
profit.
     (b) If and to the extent that the total aggregate costs of Landlord’s Work
exceeds the amount of the Tenant Improvement Allowance, such excess amount shall
be the sole responsibility of Tenant and such costs shall be due and promptly
payable under the Lease as Additional Rent provided that Landlord provides an
invoice to Tenant setting forth such costs of Landlord’s Work, with evidence
therefor; however in no event will the Additional Space Commencement Date be
delayed as a result thereof
     3. Landlord’s Base Building Work. Landlord shall, at its sole cost and
expense, furnish and install the following based on an open plan and ordinary
hazard occupancy:

  1)   Rooftop HVAC with main trunk and associated branch ductwork.     2)  
Fire sprinkler mains, branches, drops and heads based on a standard grid at 9’
finished ceiling height.     3)   Concrete floor slab.

     4. Work Not Included. Any work with respect to the installation of computer
wiring, security systems(s), telephone systems, furniture and/or furniture
systems including connection of data, cabling, panels, conduits, power poles and
electrical connections thereto, interior signage, trade fixtures, and fire
extinguishers, shall be the responsibility of

5



--------------------------------------------------------------------------------



 



Tenant at its sole cost and expense. Tenant shall pay for and procure any
applicable permits required for such work and Landlord shall work with Tenant to
secure such permits.
     5. Tenant’s Construction Representative. Upon execution of the Lease,
Tenant shall designate an individual to serve as Tenant’s Construction
Representative. Such designation may be changed at any time in accordance with
the notice provision of the Lease, but only one (1) individual may be so
designated at any one time. Tenant’s Construction Representative shall be the
only individual authorized to communicate with Landlord regarding Landlord’s
Work and to make decisions regarding the Plans and Specifications and Tenant
Extras (as hereinafter defined).
     6. Tenant Extras. Tenant may request any change, addition or alteration in
the Landlord’s Work set forth in the Plans and Specifications, subject to the
reasonable approval of Landlord (“Tenant Extras”). Substitutions of materials in
place of materials set forth in the Plans and Specifications and additions of
quantities of materials in excess of quantities of materials set forth on the
Plans and Specifications shall be deemed Tenant Extras. To the extent the Tenant
Improvement Allowance is exceeded, Tenant agrees to pay for Tenant Extras based
on Landlord’s cost therefor, including field supervision, together with ten
(10%) percent of such cost for Landlord’s overhead plus ten (10%) percent of
such sum for Landlord’s profit (“Landlord’s Charges”). Tenant shall pay Landlord
Landlord’s Charges as Additional Rent within ten (10) days after Landlord’s
request therefor. Landlord shall not be required to proceed with the Landlord’s
Work or Tenant Extras unless and until Landlord receives payment of Landlord’s
Charges requested by Landlord.
     7. Tenant Delay. Tenant shall be responsible for and pay any and all
reasonable expenses incurred by Landlord (provided Landlord provides evidence
therefor) in connection with any delay in the commencement or completion of the
Landlord’s Work or Tenant Extras, and any increase in the cost of the Landlord’s
Work or Tenant Extras, caused by (i) Tenant’s requirement of Tenant Extras;
(ii) the postponement of any of the Landlord’s Work required to perform Tenant
Extras; (iii) any other delay requested or caused by Tenant; (iv) Tenant’s
failure to promptly pay Landlord’s Charges; (v) Tenant’s selection of materials
not available for immediate delivery; and (vi) the request of Tenant to hold any
portion of the Landlord’s Work in abeyance.
     8. Miscellaneous. (a) The Landlord’s Work shall be performed by Landlord in
a good and workmanlike manner.
     (b) Upon substantial completion of the Additional Space, Landlord shall
notify Tenant and Landlord’s and Tenant’s Construction Representative shall
together inspect the Additional Space and prepare a so-called punchlist of items
to be completed and Landlord shall diligently proceed to complete such items.
Landlord shall not be responsible for any damage or destruction caused by
Tenant, Tenant’s employees, agents or contractors. Existence of punchlist items
shall not delay the Additional Space Commencement Date.

         
 
  Initials:    
 
       
 
 
 
 Landlord    
 
       
 
 
 
 Tenant    

6



--------------------------------------------------------------------------------



 



FOURTH FLOOR PLAN RIDER

         
Date of Second Amendment to Lease:
  August 21, 2006    
 
       
Landlord:
  BTCT Associates, L.L.C.    
 
       
Tenant:
  Synchronoss Technologies, Inc.    
 
       
Additional Space:
  Portion of Fourth Floor
750 Route 202
Bridgewater, New Jersey    

         
 
  Initials:    
 
       
 
 
 
 Landlord    
 
       
 
 
 
 Tenant    

7



--------------------------------------------------------------------------------



 



PLOT PLAN RIDER

         
Date of Second Amendment to Lease:
  , 2006    
 
       
Landlord:
  BTCT Associates, L.L.C.    
 
       
Tenant:
  Synchronoss Technologies, Inc.    
 
       
Additional Space:
  Portion of Fourth Floor
750 Route 202
Bridgewater, New Jersey    

         
 
  Initials:    
 
       
 
 
 
 Landlord    
 
       
 
 
 
 Tenant    

8